Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
Response to Arguments
35 USC 103 Rejection
The Applicant has amended the claim language to recite “and ending the visual inertial odometry measurement by the surveying device, in response to the surveying device detecting [[at]] the predefined ending point on the object.”  The prior art on record does not appear to explicitly disclose nor make obvious the amended limitation.  Due to the change in scope, a new grounds of rejection is provided below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the 
Claim 10 is rejected for the same reasons as claim 1 as it contains the limitation “acquire images of objects on the object”.
Claims 2-9 and 11-13 are rejected to be indefinite as they depend off of either claim 1 or 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moeglein et al. (US PG PUB 20150094089 A1) in view of Morris et al. (US PG PUB 20130083964 A1).
With regards to claim 1, Moeglein discloses a method of surveying with a surveying device comprising a camera and an inertial measurement unit, the method comprising: starting a visual inertial odometry measurement by the surveying device at a predefined starting point (Moeglein, ¶ [0106]-[0108] and Fig. 5b;  a user such as a manager would start at the beginning of the store (predefined starting point) and beginning the IMU measurement means) ; traversing a path along the curb from the predefined starting point to a predefined ending point (Moeglein, Fig 5b;  store manager walks along the path); acquiring an image of an object with the surveying device while traversing the path (Moeglein, ¶ 0107;  images are captured while walking the store (traversing the path); recording object coordinates associated with the image of the object, the coordinates being in a survey coordinate frame having the predefined starting point as the origin (Moeglein, ¶ 0110;  coordinates can be used throughout the path to obtain location information.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the location information so that the starting point is the origin to have a clear point of reference).
Moeglein does not explicitly disclose traversing a curb.  However, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the path walked by a user to be on a curve instead in order to make a virtual map.  The claim language does not specify why a curb is essential to the claimed invention and rather than a store the method could be applied to a curve and a same path and images of landmarks can be captured.
Moeglein does not appear to explicitly disclose ending the visual inertial odometry measurement by the surveying device, in response to the surveying device detecting [[at]] the predefined ending point on the object.
Morris discloses ending the visual inertial odometry measurement by the surveying device, in response to the surveying device detecting the predefined ending point on the object (Morris, ¶ [0050];  automatic mapping is performed as disclosed in ¶ [0025] so the device can determine when the end of a patch is reached (interpreted to be predefined ending point)).
Moeglein and Morris are analogous art as they are in the same field of endeavor of obtaining odometry readings and mapping areas.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the odometry readings of Moeglein by utilizing an autonomous measurement method and being able to determine an end point as taught by Morris.
The motivation for doing so would have been because using an automatic stop is an effective and more efficient method to ensure accurate data is captured in each run if the stopping point is consistent and automated.
With regards to claim 2, Moeglein in view of Morris discloses the method of claim 1.  Moeglein further discloses wherein traversing the path comprises carrying the surveying device along a nonlinear path.  (Moeglein, Fig. 5b;  path walked by user is non-linear as seen in Fig 5b).

With regards to claim 3, Moeglein in view of Morris discloses the method of claim 2.  Moeglein further discloses measuring a direction of gravity with the surveying device while carrying the surveying device along the nonlinear path (Moeglein, ¶ [0098];  gravity vector in addition to 3D locations can be measured by the computer vision module).

With regards to claim 4, Moeglein in view of Morris discloses the method of claim 1.   Moeglein further discloses recording the object coordinates comprises recording a height of the surveying device (Moeglein, ¶ [0097];  an altimeter can be part of the capturing device and therefore would capture the height of the device.  In ¶ [0177], the reference disclose that pressure also can change within the building thus the height with respect to the ground must be measured as well to know the height of the building where pressure changes).

With regards to claim 5, Moeglein in view of Morris discloses the method of claim 1.  Moeglein further discloses measuring a direction of gravity with the surveying device while acquiring the image of the object (Moeglein, ¶ [0097];  MM can capture images and another function of the MM is measuring the gravity vector).

With regards to claim 6, Moeglein in view of Morris discloses the method of claim 5.  Moeglein does not appear to explicitly disclose rotating the survey coordinate frame to align a vertical axis in the survey coordinate frame with the direction of gravity.  However, Moeglein discloses in ¶ [0096] aligning the camera and using rotation to align the camera.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing that using the gravity vector to align the camera would help give clear information which direction is towards the ground by using the direction of gravity and it provides a stable point of reference.  Fig. 4 in Moeglein also discloses the direction of gravity and in ¶ [0098].  Therefore, it would have been obvious that using the IMU, the camera rotation and alignment would be done using the direction of gravity as gravity is used for pose estimation and the camera rotation and alignment is to better provide clearer direction and measurements.

With regards to claim 7, Moeglein in view of Morris discloses the method of claim 6.  Moeglein further discloses 18.173262320 v3Attorney Docket No. FLOI-001/01US(328579-2004)rotating the survey coordinate frame about the vertical axis in the survey coordinate frame based on the predefined starting point in the survey coordinate frame and a Geographic Information System (GIS) coordinate frame (Moeglein, ¶ [0098];  	Coordinates are obtained in typical global coordinate system standards.  Therefore, the rotating and aligning could be done using GIS coordinate frame).

With regards to claim 8, Moeglein in view of Morris discloses the method of claim 7.  Moeglein further discloses translating and/or scaling lateral coordinates in the survey coordinate frame to respective coordinates in the GIS coordinate frame.  (Moeglein, ¶ 0098 and 0099;  Coordinates can be obtained in world coordinate systems which would include CIS coordinates.  While translating coordiantes is not explicitly disclosed, it would have been obvious to one of orindary skill in the art that translating coordinates could be performed in order to have a common coordinate system or if one system is preferred over another.  .

With regards to claim 9, Moeglein in view of Morris discloses the method of claim 1.  Moeglein further discloses measuring a distance from the surveying device to the object using structured illumination (Moeglein, ¶ [0037];  target distance can be measured using ambient light sources (Structured illumination).

With regards to claim 10, Moeglein discloses an apparatus for surveying, the apparatus comprising: a camera to automatically acquire images of objects on the curb while the apparatus is traversing a nonlinear path along the curb (Moeglein, ¶ 0107 & Fig. 5b;  images are captured while walking the store (traversing the path);; an inertial measurement unit (IMU) to measure a motion of the apparatus while the apparatus is traversing the nonlinear path (Moeglein, ¶ [0102];  user movements can be tracked as well and can be in conjunction with timestamp images etc); and a processor, operably coupled to the camera and the IMU, to perform a visual inertial odometry measurement based on the images and the motion of the apparatus from a predefined starting point to a predefined ending point while the apparatus is traversing the nonlinear path (Moeglein, ¶ [0109];  images can be synced with the movement for tracking purposes (visual inertial odometry).
Moeglein does not explicitly disclose traversing a curb.  However, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the path walked by a user to be on a curve instead in order to make a virtual map.  The claim language does not specify why a curb is essential to the claimed invention and rather than a store the method could be applied to a curve and a same path and images of landmarks can be captured.
Moeglein further does not appear to disclose automatically end the visual inertial odometry measurement in response to detecting that the apparatus is at the predefined ending point.
Morris discloses automatically end the visual inertial odometry measurement in response to detecting that the apparatus is at the predefined ending point. (Morris, ¶ [0050];  automatic mapping is performed as disclosed in ¶ [0025] so the device can determine when the end of a patch is reached (interpreted to be predefined ending point)).
Moeglein and Morris are analogous art as they are in the same field of endeavor of obtaining odometry readings and mapping areas.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the odometry readings of Moeglein by utilizing an autonomous measurement method and being able to determine an end point as taught by Morris.
The motivation for doing so would have been because using an automatic stop is an effective and more efficient method to ensure accurate data is captured in each run if the stopping point is consistent and automated.

With regards to claim 11, Moeglein in view of Morris discloses the apparatus of claim 10.  Moeglein further discloses to measure a direction of gravity while the apparatus is traversing the nonlinear path (Moeglein, ¶ [0098];  gravity vector in addition to 3D locations can be measured by the computer vision module).

With regards to claim 12, Moeglein in view of Morris discloses the apparatus of claim 10.   Moeglein further discloses to record a height of the apparatus above the curb while the apparatus is traversing the nonlinear path (Moeglein, ¶ [0097];  an altimeter can be part of the capturing device and therefore would capture the height of the device.  In ¶ [0177], the reference disclose that pressure also can change within the building thus the height with respect to the ground must be measured as well to know the height of the building where pressure changes).

With regards to claim 13, Moeglein in view of Morris discloses the apparatus of claim 10.   Moeglein further discloses an infrared (IR) light source to illuminate an object on the curb with IR structured illumination; an IR detector, operably coupled to the processor, to detect IR structured illumination scattered or reflected by the object on the curb, and  19. 173262320 v3Attorney Docket No. FLOI-00I/0 I U S (328579-2004)wherein the processor is configured to determine a distance to the object based on the IR structured illumination detected by the IR detector (Moeglein, ¶ [0037] [0045;  distance of a target can be calculated using ambient light sources.  Camera can also have an infrared sensor to measure depth of a target).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D SHIN whose telephone number is (571)431-0718. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 5712727778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D SHIN/Examiner, Art Unit 2667    

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667